DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erikstrup (8,663,863).  Erikstrup discloses a method of making an interconnect plate (300) for a fuel cell which has a plurality of longitudinally displaced lower main channels (105) and a plurality of longitudinally displaced upper main channels (205), by method steps comprising providing a sheet metal blank (col. 6, lines 1-4) and forming openings (201,202) in plate lateral regions.  The metal sheet has a longitudinal direction (top to bottom; Fig. 1-O) and a transverse direction (left to right; Fig. 1-O).  The metal sheet has a main region between the openings (201,202; Fig. 2-O), a circumferential region surrounding the main region and lateral regions including the openings (Fig. 2-O).  Examiner notes that no plate structure is set forth in the “providing” step a) and any generally rectangular or square blank has a main (central) region, a circumferential region around the central region and lateral (side) regions
 Erikstrup discloses stamping the metal sheet (col. 4, lines 50-52) to form a plurality of lower protrusions (107) arranged in columns and a plurality of lower depressions (108) arranged in columns (Fig. 1-O) which extend longitudinally and transversely across a sheet lower surface (100; Figs. 1-B,1-D) in the main region and defining lower main channels (105) between each lower protrusion (107) and lower depression (108).  Erikstrup discloses stamping the metal sheet to form a plurality of rows of upper protrusions (207) and a plurality of rows of upper depressions (208) with the main channels (205) between each of the upper protrusions (207) and upper depressions (208).  Erikstrup discloses stamping two lower surrounding depression areas with lower depressions (106) surrounding the openings (201,202; Fig. 2-J) and stamping two upper surrounding protrusion areas (204; Fig. 2-O) having upper protrusions (212) surrounding the openings (201,202).
Regarding claim 2, Erikstrup discloses that the circumferential region has front, rear, left and right junctures (corner of circumferential region abutting openings; 201,202; Fig. 2-O).  Erikstrup discloses that the lateral regions have an elongated central area (opening area of 201,202; Fig. 2-O) and having defining edges around the openings in a first area (Fig. 2-J), a second area (204; Fig. 2-O) surrounding the edges of the openings and a third area (edge of second area; 204) which connects each of the junctures in a first and second, left and right portions to form upper and lower side flow inlet and outlets (101,102,201,202).   

























       Regarding claim 3, Erkistrup discloses forming lower additional protrusions (106) and depressions (between 106; Fig. 1-B) and upper additional protrusions (206) and depressions (209) in lateral areas (108,112; Fig. 1-O and 206,209; Fig. 2-O) outside of the upper and lower flow inlets and outlets (101,102,201,202).
       Regarding claims 8-11, the upper protrusions (207), upper depressions (208), lower protrusions (107) and lower depressions (108) are staggered in rows and columns relative to one another so that the stamping of depressions and protrusions can be accomplished at the same time (col. 7, lines 13-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erikstrup in view of Lavenu (9,979,031).  Erikstrup does not disclose forming spaced transverse cutouts.  Lavenu teaches forming longitudinal openings (111A,112A,113A,114A) and transverse cutouts (115A,116A; Fig. 1) in a fuel cell plate.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to stamp cutouts which are spaced transversely in the fuel cell plate of Erikstrup as taught by Lavenu in order to feed openings for coolant fluid in the fuel cell plate. 

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not disclose forming in step c), a plurality of lower longitudinal protrusions, each extending in the longitudinal direction formed at each of the left and right areas of the circumferential region on the lower surface of the metal blank sheet and are displaced from each other in the transverse direction, and a plurality of upper longitudinal depressions, each extending in the longitudinal direction formed at each of the left and right areas of the circumferential region on the upper surface of the metal blank sheet and are displaced from each other in the transverse direction and forming in step d), a plurality of upper longitudinal protrusions, each extending in the longitudinal direction, are formed at each of the left and right areas of the circumferential region on the upper surface of the metal blank sheet and are disposed to alternate with the upper longitudinal depressions, including the limitations of base claim 1 and intervening claim 2.
Regarding claim 7, the prior art of record does not disclose forming in step c), a plurality of lower transverse protrusions, each being elongated in the transverse direction, are formed at the proximate area of each of the second lateral regions on the lower surface of the metal blank sheet and are displaced from each other in the longitudinal direction, and a plurality of upper transverse depressions, each being elongated in the transverse direction, are formed at the proximate area of each of the second lateral regions on the upper surface of the metal blank sheet and are displaced from each other in the longitudinal direction, two adjacent ones of the lower transverse protrusions defining in-between one of a plurality of lower routes each extending in the transverse direction and forming in step d), a plurality of upper transverse protrusions, each being elongated in the transverse direction, are formed at the proximate area of each of the second lateral regions on the upper surface of the metal blank sheet and are disposed to alternate with the upper transverse depressions, and a plurality of lower
transverse depressions, each being elongated in the transverse direction, are formed at the proximate area of each of the second lateral regions on the lower surface of the metal blank sheet and are disposed to alternate with the lower transverse protrusions, including the limitations of base claim 1 and intervening claims 5 and 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725